Exhibit 10.16

 

SENIOR EXECUTIVE AGREEMENT

 

THIS AGREEMENT by and between ON ASSIGNMENT, INC., a Delaware corporation (the
“Company”) and EMMETT MCGRATH (“Executive”) is made as of July 23, 2004.

 

Recitals

 

A.            The Company and Executive desire to enter into an agreement
pursuant to which Executive will be employed as the President of the Company’s
U.S. Lab Support Division (the “Division”), on the terms and conditions set
forth in this Agreement..

 

B.            Certain definitions are set forth in Section 4 of this Agreement.

 

Agreement

 

The parties hereto agree as follows:

 

1.             Employment.  The Company shall engage Executive as of August 30,
2004 (the “Start Date”) to serve as the President of the Company’s U.S. Lab
Support Division, and Executive shall serve the Company, during the Service Term
in the capacities, and subject to the terms and conditions, set forth in this
Agreement.

 

(a)           Services.  During the Service Term, Executive, as President of the
Company’s U.S. Lab Support Division, shall be responsible for the day-to-day
operations of the Company’s Lab Support line of business in the United States
and all other duties and responsibilities as may be reasonably assigned to him
from time to time by the Company’s Chief Executive Officer or Chief Operating
Officer (the “COO”).  Executive will report directly to the COO.  Executive will
devote his best efforts and substantially all of his business time and attention
(except for vacation periods and periods of illness or other incapacity) to the
business of the Company and its Affiliates.  Notwithstanding the foregoing, and
provided that such activities do not interfere with the fulfillment of
Executive’s obligations hereunder, Executive may (A) serve as an officer,
director or trustee of any charitable or non-profit entity; (B) own a passive
investment in any private company that is not a competitor of the Company and
own up to 2% of the outstanding voting securities of any public company; and/or
(C) subject to the Company’s reasonable approval, serve as a director of a
for-profit company, provided that Executive reasonably believes that such
service would be in the interests of the Company.  Executive’s place of
employment shall be one of the Company’s offices in or around Santa Clara,
California; provided, however, that Executive shall spend a minimum of five (5)
days per month in the Company’s headquarters in Calabasas, California and shall
travel to such other locations of the Company and its Affiliates as may be
reasonably necessary in order to discharge his duties hereunder.  Executive
shall not be required to re-locate his place of employment to the Company’s
headquarters; however, in the event that the COO and Executive mutually
determine that it would be in the interests of the Company for

 

--------------------------------------------------------------------------------


 

Executive to re-locate his place of employment to the Company’s headquarters,
Executive shall be entitled to reimbursement and/or compensation for certain
costs and expenses incurred in connection with such relocation, as negotiated by
Executive and the Company.

 

(b)           Salary, Bonus and Benefits.

 

(i)            Salary and Bonus.  During the Service Term, the Company will pay
Executive a base salary (the “Annual Base Salary”) as the Board (or Compensation
Committee thereof) may designate from time to time, at the rate of not less than
$200,000 per annum; provided, however, that the Annual Base Salary shall be
subject to review annually (at the end of each fiscal year of the Company) by
the Board (or Compensation Committee thereof) for upward increases thereto. 
Executive will be eligible to receive an annual bonus in an amount of up to 100%
of Executive’s Annual Base Salary for such fiscal year, as determined by the
Compensation Committee of the Board based upon the following:  Promptly
following the Start Date and at the beginning of each fiscal year of the Company
that commences during the Service Term, the COO and Executive shall cooperate
with each other in good faith to determine plan targets (the “Financial
Targets”), which shall be a combination of targets for revenue, gross profit and
operating margin of the Company’s U.S. Lab Support operations.  The Financial
Targets shall be subject to approval by the Compensation Committee of the
Board.  Executive shall be entitled to a bonus of up to 50% of the Annual Base
Salary if the Financial Targets, as approved by the Compensation Committee, are
met.  Executive shall be eligible for an additional bonus of up to 50% of the
Annual Base Salary (thereby making the total bonus opportunity 100% of the
Annual Base Salary), which may be awarded in the discretion of the COO in
consultation with the Compensation Committee, and shall be based upon
over-achievement of the Financial Targets and/or accomplishment of key operating
objectives determined by the COO.   With respect to fiscal year 2004, Executive
shall be entitled to the foregoing bonus pro rated based upon the number of days
remaining in the fiscal year from and after the Start Date; provided, that
Executive shall be entitled to a minimum bonus of $50,000 for fiscal year 2004,
which shall be due and payable to Executive on or prior to March 30, 2005. 
Executive’s bonus hereunder, if any, in any subsequent year shall be due and
payable to Executive prior to March 30 of the following fiscal year.

 

(ii)           Benefits.  Executive shall be entitled to the benefits set forth
in this Section 1(b)(ii) during the Service Term, but only during the Service
Term unless explicitly provided to the contrary.  Executive shall be entitled to
participate in and shall receive all benefits under pension benefit plans
provided by the Company (including without limitation participation in any
Company incentive, savings and retirement plans, practices, policies and
programs) to the extent applicable generally to other peer executives of the
Company.  In addition, the Executive and/or the Executive’s family shall be
entitled to participate and shall

 

2

--------------------------------------------------------------------------------


 

receive all benefits under welfare plans provided by the Company (including
without limitation medical prescriptions, dental, disability, employee life,
group life, accidental life and travel accident insurance plans) to the extent
and on the same basis applicable generally to other peer executives of the
Company.  In the event that Executive is not eligible to participate in any of
the Company’s welfare benefit plans as of the Start Date, the Company shall
reimburse Executive for any payments Executive is required to make to his former
employer to continue his participation in each of such employer’s welfare
benefit plans, until such time as Executive is eligible to participate in the
analogous welfare benefit plan of the Company; provided, however, that Executive
shall be entitled to such reimbursement only (a) so long as his eligibility for
the Company’s welfare benefit plans relates to his time of service with the
Company, and (b) upon presentation of reasonably acceptable documentation and
evidence of payment; and provided further that “analogous” shall relate to the
subject matter covered by such plan (e.g., medical or dental) and shall not be
construed to require the provision to Executive of identical or substantially
equivalent benefits to those provided by the former employer’s plans.  Executive
shall be reimbursed for customary travel and other expenses, subject to standard
and reasonable documentation requirements.  Such travel reimbursement shall
apply to Executive’s travel to and from the Company’s headquarters in Calabasas,
California, for so long as Executive’s primary place of business is outside of
Calabasas, California.  In addition, Executive will receive a car allowance of
$450 per month, which allowance may be used in Executive’s discretion toward
lease or financing payments, maintenance and/or other car-related expenses. 
Executive shall also be eligible to receive four weeks paid vacation per annum.

 

(iii)         Stock Options.

 

(A)          On the Start Date, Executive shall receive a non-qualified stock
option grant for the purchase of 75,000 shares of the common stock of the
Company (the “Common Stock”).  Such option shall (i) have an exercise price of
the fair market value of the Common Stock on the date of grant, as determined in
accordance with the Company’s Restated 1987 Stock Option Plan (the “Stock
Plan”); (ii) vest over a four-year period with 25% vesting on the first
anniversary of the date of grant and monthly thereafter at the rate of 1/36th of
the remainder of the grant (subject to accelerated vesting upon a change of
control or permanent disability to the extent permitted by the Stock Plan); and
(iii) expire not later than the tenth anniversary of the date of grant.

 

(B)           The other terms and conditions of the foregoing option shall be
set in accordance with the Stock Plan and shall be consistent with the terms
contained in stock option agreements provided to other peer executives of the
Company.

 

3

--------------------------------------------------------------------------------


 

(iv)          Change of Control; Sale of Division.  Executive shall be entitled
to participate in the Company’s existing Change of Control Severance Plan as
well as any successor plan thereto. In the event the Company sells the Division
to a third party, Executive shall be entitled to a lump-sum payment equal to the
then applicable Annual Base Salary ($200,000 as of the Start Date), which
payment shall (A) be made within 30 days following the closing of the sale of
the Division, and (B) be in lieu of any other severance or similar payment to
which Executive may be entitled as a result of such sale or Executive’s
termination of employment with the Company in connection therewith, unless such
other payment is (or payments in the aggregate are) greater than the then
applicable Annual Base Salary, or unless Executive otherwise elects in his sole
discretion to receive such other payment(s), in either of which cases Executive
shall be entitled to such other payment(s) but not the lump-sum payment provided
by this Section 1(b)(iv).

 

(c)           Termination.

 

(i)            Events of Termination.  Executive’s employment with the Company
shall cease upon:

 

(A)          Executive’s death.

 

(B)           Executive’s voluntary retirement.

 

(C)           Executive’s permanent disability, which means his incapacity due
to physical or mental illness such that he is unable to perform the essential
functions of his previously assigned duties for a period of six months in any
twelve month period and such permanent incapacity has been determined to exist
by either (x) the Company’s disability insurance carrier or (y) by the Board in
good faith based on competent medical advice in the event that the Company does
not maintain disability insurance on Executive.

 

(D)          Termination by the Company by the delivery to Executive of a
written notice from the Board, the CEO or the COO that Executive has been
terminated (“Notice of Termination”) with or without Cause.  “Cause” shall mean:

 

(1)           Executive’s (aa) conviction of a felony; (bb) Executive’s
commission of any other material act or omission involving dishonesty or fraud
with respect to the Company or any of its Affiliates or any of the customers,
vendors or suppliers of the Company or its Subsidiaries; (cc) Executive’s
misappropriation of material funds or assets of the Company for personal use; or
(dd) Executive’s engagement in unlawful harassment or other

 

4

--------------------------------------------------------------------------------


 

discrimination with respect to the employees of the Company or its Subsidiaries;

 

(2)           Executive’s continued substantial and repeated neglect of his
duties, after written notice thereof from the Board, the CEO or the COO, and
such neglect has not been cured within 30 days after Executive receives notice
thereof;

 

(3)           Executive’s gross negligence or willful misconduct in the
performance of his duties hereunder that is materially and demonstrably
injurious to the Company; or

 

(4)           Executive’s engaging in conduct constituting a breach of Sections
2 or 3 hereof that is not cured in full within 15 days, and is materially and
demonstrably injurious to the Company, after notice of default thereof, from the
Company, as determined by a court of law.

 

The delivery by the Company of notice to Executive that it does not intend to
renew this Agreement as provided in Section 1(f) shall constitute a termination
by the Company without Cause unless such notice fulfills the requirements of
Section 1(c)(i)(D)(1), (2), (3) or (4) above.

 

(E)           Executive’s voluntary resignation for whatever reason by the
delivery to the Company and the Board of at least 14 days’ prior written notice
from Executive (or 90 days in the case of notice to the Company that Executive
does not intend to renew this Agreement as provided in Section 1(f)).

 

(ii)           Date of Termination.  “Date of Termination” means (A) if the
employment is terminated for Cause, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be; (B) if the
employment is terminated by the Company other than for Cause or Disability, the
Date of Termination shall be the date on which the Company notifies the
Executive of such termination; (C) if the employment is terminated by the
Executive’s resignation, the Date of Termination shall be the date which is
fourteen days following the date on which the Company receives notice of such
resignation; (D) if the Executive’s employment is terminated by reason of death
or disability, the Date of Termination shall be the date of death or the
disability effective date, as the case may be; or (E) if either the Company or
the Executive delivers a notice under Section 1(f) indicating that it or he is
not renewing the Service Term, the Date of Termination shall be the last day of
the then-current Service Term.

 

5

--------------------------------------------------------------------------------


 

(iii)         Rights on Termination.

 

(A)          In the event that termination is by the Company without Cause
(including by operation of the last paragraph of Section 1(c)(i)(D) above), the
Company will continue, for a period of six (6) months commencing on the Date of
Termination (the “Severance Period”), to pay Executive a monthly or bi-weekly
portion of the Annual Base Salary on regular salary payment dates.  During the
Severance Period, the Company will also pay for Executive’s existing Company
insurance coverage.  The payments of Annual Base Salary and insurance premiums
in accordance with this Section 1(c)(iii)(A) are collectively referred to as
“Severance Payments”. This Section 1(c)(iii)(A) shall not apply unless the
Company and Executive have executed a general release in a form acceptable to
the Company.  In addition, the Company will pay to Executive in a lump sum any
accrued but unused vacation time.

 

(B)           If the Company terminates Executive’s employment for Cause, or if
Executive resigns for whatever reason (including by the Executive’s non-renewal
of the Service Term under Section 1(f) below), the Company’s obligations to pay
any compensation or benefits under this Agreement (other than accrued but unused
vacation time which shall be paid to Executive in a lump sum payment) and all
vesting under all stock options held by Executive will cease effective as of the
Date of Termination.  In such event, Executive’s rights under stock options
vested prior to the Date of Termination shall not be affected, except to the
extent that Executive’s termination of employment accelerates the termination of
such stock options.  Executive’s right to receive any other health or other
benefits, if any, will be determined under the provisions of applicable plans,
programs or other coverages.

 

(C)           If Executive’s employment terminates because of Executive’s death
or permanent disability, then Executive or his estate shall be entitled to any
disability income or life insurance payments from any insurance policies (other
than any  “key man” life insurance policy) paid for by the Company.  In
addition, if such death or disability occurs while Executive is employed
hereunder, for a period of six (6) months commencing on the date of such death
or such disability is established, Executive or his estate shall be entitled to
payment of his monthly or bi-weekly portion of the Annual Base Salary on regular
salary payment dates.

 

Notwithstanding the foregoing, the Company’s obligation to Executive for
severance pay or other rights under subparagraphs (A) or (B) above (the
“Severance Pay”) shall cease if Executive is found by a court of law to be in
material violation of the provisions of Sections 2 or 3 hereof.  Until

 

6

--------------------------------------------------------------------------------


 

such time as Executive has received all of his Severance Payments, he will be
entitled to continue to receive any health, life, accident and disability
insurance benefits provided by the Company to Executive under this Agreement.

 

(d)           Mitigation. The Company’s obligation to continue to provide
Executive with the Severance Payments pursuant to Section 1(c)(iii)(A) above and
the benefits pursuant to the second sentence of Section 1(c)(iii)(C) above shall
cease if Executive becomes employed as a senior executive by a third party. 
Executive shall be under no obligation to seek or accept any employment during
the Severance Period.

 

(e)           Liquidated Damages. The parties acknowledge and agree that damages
which may result to Executive for termination by the Company without Cause would
be extremely difficult or impossible to establish or prove, and agree that the
Severance Pay shall constitute liquidated damages for any breach of this
Agreement by the Company through the Date of Termination.  Executive agrees
that, except for such other payments and benefits to which Executive may be
entitled as expressly provided by the terms of this Agreement or any applicable
Benefit Plan, such liquidated damages shall be in lieu of all other claims that
Executive may make by reason of termination of his employment or any such breach
of this Agreement and that, as a condition to receiving the Severance Payments,
Executive will execute a contingent mutual release of claims in a form
reasonably satisfactory to both the Company and Executive.

 

(f)            Term of Employment.  Unless Executive’s employment under this
Agreement is sooner terminated as a result of Executive’s termination in
accordance with the provisions of Section 1(c) above, Executive’s employment
under this Agreement shall commence on the Start Date and shall terminate on the
second anniversary thereof (the “Service Term”); provided, however, that
Executive’s employment under this Agreement, and the Service Term, shall be
automatically renewed for additional one-year periods commencing on such second
anniversary and, thereafter, on each successive anniversary of such date unless
either the Company or Executive notifies the other party in writing at least
ninety (90) days prior to any such anniversary that it or he desires not to
renew Executive’s employment under this Agreement.  All references herein to
“Service Term” shall include any renewals thereof after the second anniversary
of the Start Date.

 

2.             Confidential Information; Proprietary Information, etc.

 

(a)           Obligation to Maintain Confidentiality. Executive acknowledges
that any Proprietary Information disclosed or made available to Executive or
obtained, observed or known by Executive as a direct or indirect consequence of
his employment with or performance of services for the Company or any of its
Affiliates during the course of his performance of services for, or employment
with, any of the foregoing Persons (whether or not compensated for such
services) and during the period in which Executive is receiving Severance
Payments, are the property of the Company and its Affiliates.  Therefore,
Executive agrees that he will not at any time (whether during or after
Executive’s term of employment) disclose or permit to be disclosed to any Person
or, directly or indirectly, utilize for his own account or permit to be utilized
by any Person any Proprietary Information or Records for any reason

 

7

--------------------------------------------------------------------------------


 

whatsoever without the Board’s consent.  Executive agrees to deliver to the
Company at the termination of his employment, as a condition to receipt of the
next or final payment of compensation, or at any other time the Company may
request in writing (whether during or after Executive’s term of employment), all
Records which he may then possess or have under his control. Executive further
agrees that any property situated on the Company’s or its Affiliates’ premises
and owned by the Company or its Affiliates, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
or its Affiliates and their personnel at any time with or without notice.

 

(b)           Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information (whether or
not patentable) that relate to the Company’s or any of its Affiliates’ actual or
anticipated business, research and development, or existing or future products
or services and that are conceived, developed, contributed to, made, or reduced
to practice by Executive (either solely or jointly with others) while employed
by the Company or any of its Affiliates (including any of the foregoing that
constitutes any Proprietary Information or Records) (“Work Product”) belong to
the Company or such Affiliate and Executive hereby assigns, and agrees to
assign, all of the above Work Product to the Company or such Affiliate.  Any
copyrightable work prepared in whole or in part by Executive in the course of
his work for any of the foregoing entities shall be deemed a “work made for
hire” under the copyright laws, and the Company or such Affiliate shall own all
rights therein. To the extent that any such copyrightable work is not a “work
made for hire,” Executive hereby assigns and agrees to assign to Company or such
Affiliate all right, title and interest, including without limitation, copyright
in and to such copyrightable work.  Executive shall promptly disclose such Work
Product and copyrightable work to the Board and perform all actions reasonably
requested by the Board (whether during or after Executive’s term of employment)
to establish and confirm the Company’s or its Affiliate’s ownership (including,
without limitation, execution of assignments, consents, powers of attorney and
other instruments).  Notwithstanding anything contained in this Section 2(b) to
the contrary, the Company’s ownership of Work Product does not apply to any
invention that Executive develops entirely on his own time without using the
equipment, supplies or facilities of the Company or its Affiliates or
Subsidiaries or any Proprietary Information (including trade secrets), except
that the Company’s ownership of Work Product does include those inventions
that:  (a) relate to the business of the Company or its Affiliates or
Subsidiaries or to the actual or demonstrably anticipated research or
development relating to the Company’s business; or (b) result from any work that
Executive performs for the Company or its Affiliates or Subsidiaries.

 

(c)           Third Party Information. Executive understands that the Company
and its Affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
its Affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  During the term of Executive’s
employment and thereafter, and without in any way limiting the provisions of
Sections 2(a) and 2(b) above, Executive shall hold Third Party Information in
the strictest confidence and shall not disclose to anyone (other than personnel
of the Company or its

 

8

--------------------------------------------------------------------------------


 

Affiliates who need to know such information in connection with their work for
the Company or its Affiliates) or use, except in connection with his work for
the Company or its Affiliates, Third Party Information unless expressly
authorized by a member of the Board in writing.

 

(d)           No Restriction on Executive’s Use of Prior Knowledge.  Nothing in
this Section 2 or in the definitions of Proprietary Information or Third Party
Information shall be construed to prevent Executive from disclosing or using in
future employment or business ventures (i) any information known to him prior to
the Start Date, (ii) his general knowledge and experience or (iii) information
known or which becomes generally known to and available for use by the public
other than as a direct or indirect result of Executive’s acts or omissions to
act.

 

(e)           Use of Confidential Information of Prior Employers, etc. Executive
will abide by any enforceable obligations contained in any agreements that
Executive has entered into with his prior employers or other parties to whom
Executive has an obligation of confidentiality.

 

(f)            Compelled Disclosure. If Executive is required by law or
governmental regulation or by subpoena or other valid legal process to disclose
any Proprietary Information or Third Party Information to any Person, Executive
will immediately provide the Company with written notice of the applicable law,
regulation or process so that the Company may seek a protective order or other
appropriate remedy.  Executive will cooperate fully with the Company and the
Company’s Representatives in any attempt by the Company to obtain any such
protective order or other remedy.  If the Company elects not to seek, or is
unsuccessful in obtaining, any such protective order or other remedy in
connection with any requirement that Executive disclose Proprietary Information
or Third Party Information, and if Executive furnishes the Company with a
written opinion of reputable legal counsel acceptable to the Company confirming
that the disclosure of such Proprietary Information or Third Party Information
is legally required, then Executive may disclose such Proprietary Information or
Third Party Information to the extent legally required; provided, however, that
Executive will use his best efforts to ensure that such Proprietary Information
is treated confidentially by each Person to whom it is disclosed.

 

3.             Nonsolicitation.

 

(a)           Nonsolicitation.  As long as Executive is an employee of the
Company or any Affiliate thereof, and for one (1) year thereafter, Executive
shall not directly or indirectly through another Person:

 

(i)            induce or attempt to induce any employee of the Company or any
Affiliate to leave the employ of the Company or such Affiliate, or in any way
interfere with the employment relationship between the Company or any Affiliate
and any employee thereof;

 

9

--------------------------------------------------------------------------------


 

(ii)           hire or seek to hire any Person who is or was an employee of the
Company or any Affiliate as of the earlier of (A) the date that notice of
termination of Executive’s employment is given by Executive or the Company
pursuant to this Agreement, and (B) the Date of Termination; provided, however,
that Executive shall be permitted to hire any such employee who, at his or her
own initiative and not at the direct or indirect suggestion or behest of
Executive, approaches Executive after the Date of Termination for the purpose of
gaining employment with Executive, or responds to a general employment
advertisement that is not specifically directed at the employee, the Company’s
employees generally or any subset of the Company’s employees; or

 

(iii)          induce or attempt to induce any customer, client, supplier,
licensee or other business relation of the Company or any Affiliate (each, a
“Business Relation”) to cease doing business with the Company or such Affiliate,
or in any other way interfere with the business relationship between any
Business Relation and the Company or an Affiliate; provided, however, that this
restriction shall not apply to (A) Executive’s response to an indication by a
Business Relation, at his, her or its own initiative and not at the direct or
indirect suggestion or behest of Executive, of interest in procuring services
offered (directly or indirectly) by Executive, or (B) any general advertisement
that is not specifically directed at such Business Relation, the Business
Relations of the Company generally or any subset of the Company’s Business
Relations.

 

(b)           Acknowledgment. Executive acknowledges that in the course of his
employment with the Company and its Affiliates, he has and will become familiar
with the trade secrets and other Proprietary Information of the Company and its
Affiliates. It is specifically recognized by Executive that his services to the
Company and its Subsidiaries are special, unique and of extraordinary value,
that the Company has a protectable interest in prohibiting Executive as provided
in this Section 3, that money damages are insufficient to protect such
interests, that there is adequate consideration being provided to Executive
hereunder, that such prohibitions are necessary and appropriate without regard
to payments being made to Executive hereunder and that the Company would not
enter this Agreement with Executive without the restrictions of this Section 3. 
Executive further acknowledges that the provisions of this Section 3 are
separate and independent of the other sections of this Agreement.

 

(c)           Enforcement, etc.  If, at the time of enforcement of Section 2 or
3 of this Agreement, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum duration, scope or geographical area reasonable under such
circumstances as determined by the court shall be substituted for the stated
period, scope or area.  Because Executive’s services are unique, because
Executive has access to Proprietary Information and for the other reasons set
forth herein, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement.  Therefore, without limiting the
generality of Section 7(g), in the event of a breach or threatened breach of
this Agreement, the Company or its successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction

 

10

--------------------------------------------------------------------------------


 

for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof.

 

(d)           Submission to Jurisdiction.  The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in California in any action
or proceeding arising out of or relating to Section 2 and/or 3 of this
Agreement; (ii) agree that all claims in respect of such action or proceeding
may be heard or determined in any such court; and (iii) agree not to bring any
action or proceeding arising out of or relating to Section 2 and/or 3 of this
Agreement in any other court.  The parties hereby waive any defense of
inconvenient forum to the maintenance of any action or proceeding so brought. 
The parties hereby agree that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law.

 

GENERAL PROVISIONS

 

4.             Definitions.

 

“Affiliate” of any Person means any other Person that directly or indirectly
controls, is controlled by or is under common control with such Person.

 

“Board” means the Company’s board of directors or the board of directors or
similar management body of any successor of the Company.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Proprietary Information” means any and all data and information concerning the
business affairs of the Company or any of its Affiliates and not generally known
in the industry in which the Company or any of its Affiliates is or may become
engaged, and any other information concerning any matters affecting or relating
to the Company’s or its Affiliates businesses, but in any event Proprietary
Information shall include, any of the Company’s and its Affiliates’ past,
present or prospective business opportunities, including information concerning
acquisition opportunities in or reasonably related to the Company’s or its
Affiliates businesses or industries, customers, customer lists, clients, client
lists, the prices the Company and its Affiliates obtain or have obtained from
the sale of, or at which they sell or have sold, their products, unit volume of
sales to past or present customers and clients, or any other information
concerning the business of the Company and its Affiliates, their manner of
operation, their plans, processes, figures, sales figures, projections,
estimates, tax records, personnel history, accounting procedures, promotions,
supply sources, contracts, know-how, trade secrets, information relating to
research, development, inventions, technology, manufacture, purchasing,
engineering, marketing, merchandising or selling, or other data without regard
to whether all of the foregoing matters will be deemed confidential, material or
important.  Proprietary Information does not

 

11

--------------------------------------------------------------------------------


 

include any information that Executive has obtained from a Person other than an
employee of the Company, which was disclosed to him without a breach of a duty
of confidentiality.

 

“Records” means (i) any and all procedure manuals, books, records and accounts;
(ii) all property of the Company and its Affiliates, including papers, note
books, tapes and similar repositories containing Proprietary Information; (iii)
all invoices and commission reports; (iv) customer lists — partial and/or
complete; (v) data layouts, magnetic tape layouts, diskette layouts, etc.; (vi)
samples; (vii) promotional letters, brochures and advertising materials; (viii)
displays and display materials; (ix) correspondence and old or current proposals
to any former, present or prospective customer of the Company and its
Affiliates; (x) information concerning revenues and profitability and any other
financial conditions of the Company and its Affiliates; (xi) information
concerning the Company and its Affiliates which was input by Executive or at his
direction, under his supervision or with his knowledge, including on any floppy
disk, diskette, cassette or similar device used in, or in connection with, any
computer, recording devices or typewriter; (xii) data, account information or
other matters furnished by customers of the Company and its Affiliates; and
(xiii) all copies of any of the foregoing data, documents or devices whether in
the form of carbon copies, photo copies, copies of floppy disks, diskettes,
tapes or in any other manner whatsoever.

 

“Subsidiary” means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.

 

5.             Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class United
States mail (postage prepaid, return receipt requested) or sent by reputable
overnight courier service (charges prepaid) or by facsimile to the recipient at
the address below indicated:

 

If to Executive:

 

Emmett B. McGrath

 

 

 

 

 

 

 

 

Tel No.:

(       )

Fax No.:

(       )

 

If to the Company:

 

26651 West Agoura Road

Calabasas, California 91302

Attention:

Chief Operating Officer

Tel No.:

(818) 871-3300

Fax No.:

(818) 880-0056

 

12

--------------------------------------------------------------------------------


 

with a copy to:

 

Hogan & Hartson, LLP

555 Thirteenth Street, N.W.

Washington, D.C.  20004

Attention:

J. Hovey Kemp

Tel No.:

(202) 637-5623

Fax No.:

(202) 637-5910

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

6.             Executive’s Representations and Warranties.  Executive represents
and warrants that he has full and authority to enter into this Agreement and
fully to perform his obligations hereunder, that he is not subject to any
non-competition agreement, and that his past, present and anticipated future
activities have not and will not infringe on the proprietary rights of others,
including, but not limited to, proprietary information rights or interfere with
any agreements he has with any prior employee.  Executive further represents and
warrants that he is not obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, which would
conflict with or result in a breach of this Agreement or which would in any
manner interfere with the performance of his duties for the Company.

 

7.             General Provisions.

 

(a)           Expenses. Each party shall bear his or its own expenses in
connection with the negotiation and execution of this Agreement and the
consummation of the transactions contemplated by this Agreement.

 

(b)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(c)           Complete Agreement. This Agreement, any documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

(d)           Counterparts; Facsimile Transmission. This Agreement may be
executed in two counterparts, each of which shall deemed to be an original and
both of which taken

 

13

--------------------------------------------------------------------------------


 

together shall constitute one and the same agreement.  Each party to this
Agreement agrees that it will be bound by its own telecopied signature and that
it accepts the telecopied signature of each other party to this Agreement.

 

(e)           Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, the Company and their respective successors and assigns; provided
that the rights and obligations of Executive under this Agreement shall not be
assignable and, provided further that, the rights and obligations of the Company
may be assigned to any Affiliate of the Company.

 

(f)            Choice of Law; Jurisdiction. All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.  The parties hereby: (i) submit to the jurisdiction of any state or
federal court sitting in California in any action or proceeding arising out of
or relating to Agreement; (ii) agree that all claims in respect of such action
or proceeding may be heard or determined in any such court; and (iii) agree not
to bring any action or proceeding arising out of or relating to this Agreement
in any other court. Executive hereby waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other party with respect
thereto. The parties hereby agrees that a final judgment in any action or
proceeding so brought shall be conclusive and may be enforced by suit on the
judgment or in any other manner provided by law.

 

(g)           Remedies. Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically to recover damages and
costs (including reasonable attorney’s fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

 

(h)           Amendment and Waiver. The provisions of this Agreement may be
amended or and waived only with the prior written consent of the Company and
Executive.

 

(i)            Business Days. If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or holiday in the
state in which the Company’s chief executive office is located, the time period
shall be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

 

14

--------------------------------------------------------------------------------


 

(j)            Termination. This Agreement shall survive the termination of
Executive’s employment with the Company and shall remain in full force and
effect after such termination.

 

(k)           No Waiver. A waiver by any party hereto of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that such party would otherwise have on any future occasion.  No failure
to exercise nor any delay in exercising on the part of any party hereto, any
right, power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights or remedies provided by law.

 

(l)            Insurance.  The Company, at its discretion, may apply for and
procure in its own name for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered available. Executive agrees to
cooperate in any medical or other examination, supply any information, and to
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.

 

(m)          Offset.  Except as prohibited by applicable law, whenever the
Company or any of its Subsidiaries is obligated to pay any sum to Executive or
any Affiliate or related person thereof pursuant to this Agreement, any bona
fide debts that Executive or such Affiliate or related person owes to the
Company or any of its Subsidiaries may be deducted from that sum before payment.

 

(n)           Withholding.  The Company and its Subsidiaries shall be entitled
to deduct or withhold from any amounts owing from the Company or any of its
Subsidiaries to Executive any federal, state, provincial, local or foreign
withholding taxes, excise taxes, or employment taxes (“Taxes”) imposed with
respect to Executive’s compensation or other payments from the Company or any of
its Subsidiaries or Executive’s ownership interest in the Company, including,
but not limited to, wages, bonuses, the receipt or exercise of stock options
and/or the receipt or vesting of restricted stock.

 

(o)           Insurance and Indemnification.  For the period from the date of
this Agreement through at least the tenth anniversary of Executive’s termination
of employment from the Company, the Company shall maintain Executive as an
insured party on all directors’ and officers’ insurance maintained by the
Company for the benefit of its directors and officers on at least the same basis
as all other covered individuals and provide Executive with at least the same
corporate indemnification as it provides to the peer executives of the Company.

 

[SIGNATURE PAGE FOLLOWS]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the Preamble hereto.

 

 

On Assignment, Inc.

 

 

 

 

 

 

 

By:

/s/ Peter Dameris

 

 

Name:

Peter Dameris

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

/s/ Emmett McGrath

 

 

Emmett McGrath

 

16

--------------------------------------------------------------------------------